Citation Nr: 0418571	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher evaluation for service-connected 
degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty from January to May 1972, with 
service in the Army National Guard from 1971 to 1979 and the 
Air National Guard from 1986 to 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for degenerative disc disease, lumbar spine.  The RO 
evaluated this disability as 10 percent disabling.  The 
veteran has appealed the issue of entitlement to a higher 
evaluation.  See Fenderson v. West, 12 Vet App 119 (1999).

In February 2004, the veteran was afforded a videoconference 
hearing before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The veteran testified that he cannot work secondary to his 
service-connected low back disability, and that he is 
receiving SSA benefits because he is disabled due to his low 
back disorder.  In addition, the claims file includes a 
Medical Board report from the service organization, dated in 
September 2002, and associated medical evidence, which 
indicates that the veteran may be unemployable.  Once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, an informal claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) is raised.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2003).  Under 
the circumstances, the Board is satisfied that a claim for 
TDIU has been raised.  This claim is referred to the RO for 
appropriate action.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


A review of the veteran's claims file shows that during his 
February 2004 hearing, the veteran stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  The claims file does not currently 
contain the SSA's decision or its supporting medical 
evidence.  On remand, these records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

During his hearing the veteran further stated that he has 
been receiving treatment at the VA Medical Center (VAMC) in 
Fort Smith, Arkansas.  These treatment records are not 
currently associated with the claims file.  On remand, an 
attempt should be made to obtain records from the Ft. Smith 
VAMC.  See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

Furthermore, the most recent examination report of record 
that contains findings pertaining to the veteran's service-
connected low back disability is a VA examination report, 
dated in June 2002.  This report contains very little the way 
of findings regarding functional loss.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  In addition, the veteran 
testified that his low back symptoms have worsened since this 
examination.  Under the circumstances, the veteran should be 
scheduled for another examination of his spine.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

The Board further notes that subsequent to the RO's June 2002 
decision, the rating criteria for intervertebral disc 
syndrome and for disabilities of the spine have been revised.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003) (effective 
September 26, 2003) and 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002).  The 2002 changes were 
applied in the December 2002 Statement of the Case.  However, 
it does not appear that the RO has had the opportunity to 
apply the 2003 revisions of the regulation to the veteran's 
claim.  On remand, the RO should analyze the veteran's claim 
under the new version of the law, as appropriate.  


Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The claims file does not show that the 
veteran has ever been notified of the VCAA.  On remand, he 
should be provided with this notification.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his low back symptoms, to 
include the Ft. Smith, Arkansas VA 
Medical Center, since June 2002 (i.e., 
since the most recent VA medical evidence 
of record), which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.  

c) In addition, the examiner should 
comment on the effect of the veteran's 
service-connected disability upon his 
employability, to the exclusion of any 
non-service-connected disability.  In 
this regard, the examiner should review 
the veteran's entire medical history, 
prior to offering an assessment of 
industrial and social impairment directly 
due to his service-connected disability.  
The conclusions of the examiner should 
include a complete rationale for all 
opinions expressed.  The veteran's claims 
file must be made available to the 
examiner for review, and the examiner 
should indicate that he or she has 
reviewed the claims file.

3.  The RO must ensure that notification 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should notify the 
veteran, as required by 38 U.S.C.A. 
§ 5103(a) and as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004), 
concerning the claim now on appeal. 

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


